Citation Nr: 0838004	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-10 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to July 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

During the June 2007 travel board hearing, the veteran's 
representative stated that the veteran is seeking a 50 or 70 
percent rating and is not claiming entitlement to a 100 
percent rating.  Accordingly, the Board will not address 
entitlement to a rating higher than 70 percent.

The Board also notes that the Deputy Vice Chairman of the 
Board who presided at the June 2007 hearing is no longer 
employed by the Board.  As explained below, the Board has 
determined that the evidence currently of record is 
sufficient to establish the veteran's entitlement to the 
complete benefit sought on appeal.  Therefore, there is no 
need to afford the veteran the opportunity to appear for 
another Board hearing.


FINDING OF FACT

Throughout the initial rating period, the veteran's PTSD been 
productive of occupational and social impairment with 
deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the effective-date elements of his claim.  In 
addition, the evidence currently of record is sufficient to 
substantiate his claim.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007) or 38 C.F.R. § 3.159 (2007).

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

A 30 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent event).  38 C.F.R. 
§ 4.130, Diagnostic Code 9433.

A 50 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9433.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9433.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

The veteran was granted service connection for PTSD in the 
June 2006 rating decision on appeal.  The disability was 
assigned a 30 percent disability rating, effective November 
22, 2005.  

After careful consideration, the Board has determined that 
the impairment from the veteran's PTSD disorder more nearly 
approximates the occupational and social impairment with 
deficiencies in most areas contemplated by a 70 percent 
disability rating than the reduced reliability and 
productivity contemplated by a 50 percent rating.

In this regard, the Board notes that the veteran's post-
service VA treatment records from 2006 indicate that the 
veteran experiences depression, avoids eye contact, feels 
"considerable anger," and has recurrent nightmares.  The 
veteran expressed that he often wishes that he "wouldn't 
wake up in the morning."  Treatment records from 2006 and 
2007 reveal that the veteran has gotten into fights in public 
on more than one occasion and the he attends anger management 
sessions.  Thus, these records indicate impaired impulse 
control and depression.

The report of a VA examination in April 2006 indicates that 
the veteran's PTSD symptoms were assessed as "severe" on 
the Post-Traumatic Stress Disorder Scale.  A Mood Assessment 
Scale also indicated a "severe" score.  The examiner 
further noted some cognitive and memory impairment.  The 
veteran denied suicidal ideation but the examiner believed 
that the veteran was at risk for committing suicide.

During the Travel Board hearing in June 2007, the veteran 
stated that he had been married and divorced four times, and 
that he believes the reason behind his failed marriages is 
his failure to communicate.  The veteran has five children, 
but only speaks on occasion to one of his children.  He also 
expressed that he has been let go of numerous jobs due to 
"confrontations."  The veteran only shops at places like 
Wal-Mart that are open all night so he does not have to deal 
with other people.  He also explained that he does not sleep 
through the entire night, shines his shoes almost daily to 
help calm him and keep him focused, and spends time starting 
at a picture of the Vietnam Wall on a wall in his home.  

As far as other relationships, the veteran said he does not 
speak to his neighbors, nor does he speak with the other 
veterans in his treatment groups outside of the treatment 
sessions.  He also has not had anyone in his home in over a 
year and claimed he is pretty isolated.  The veteran admitted 
that he has suicidal or homicidal tendencies that he never 
told a psychiatrist for fear that he would get "locked up."  
Finally, the veteran claimed that he experiences a form of 
panic attacks where gets emotional and his heart starts 
racing, for which he takes a pill twice a day to control.  In 
sum, during the 2007 hearing, the veteran indicated symptoms 
of occupational and social impairment, rituals, suicidal or 
homicidal ideation, panic attacks, and difficulty in 
establishing and maintaining effective relationships.

In 2006 and 2007 the veteran has been assigned varying Global 
Assessment of Functioning (GAF) scores ranging from 50 up to 
a score of 60 in May 2007. The GAF score is based on a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); See also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.), p.32.  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A score of 51 to 60 is assigned where 
there are moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  
While the GAF scores do not correlate to any specific rating, 
the foregoing scores are indicative of greater impairment 
than that contemplated by a 30 percent rating.

In sum, the preponderance of the evidence establishes that 
the social and occupational impairment from the veteran's 
PTSD more nearly approximates deficiencies in most areas 
throughout the entire initial rating period.  Accordingly, 
the Board concludes that the veteran is entitled to a 70 
percent rating throughout the initial rating period.  As 
discussed above, the veteran is not claiming entitlement to a 
rating in excess of 70 percent.


ORDER

Entitlement to a 70 percent rating for PTSD is granted 
throughout the initial rating period, subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


